ITEMID: 001-4626
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: SULIMENKO v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish national, born in 1948. He is currently serving a prison sentence in Wronki prison.
In 1990 the applicant had an accident in which his right thigh and left foot were broken. Subsequently he underwent an orthopaedic operation.
On 31 May 1991 the Międzyrzecze District Court sentenced the applicant to ten years imprisonment. On 7 May 1993 the same court convicted the applicant of another offence and pronounced another prison sentence.
On 25 August 1993 the Poznań Regional Court granted the applicant a temporary suspension of the execution of his sentence and ordered his release so that he could undergo a further operation in a specialised orthopaedic hospital. The court observed that the applicant’s condition necessitated a further operation on his left foot, in particular in the light of a lack of progress in the treatment he had received. It appears that, while at liberty, the applicant did not report to a hospital. Subsequently he was rearrested and began to serve his sentence again.
On 25 March 1994 the applicant was convicted of another offence and again sentenced to imprisonment.
On 17 April 1996 the Poznań Regional Court dismissed the applicant’s request for release, considering that, according to a medical certificate, the recommended treatment could be provided by the prison medical services.
The applicant lodged two complaints with the Central Prison Administration in which he submitted that he was not afforded adequate medical treatment in Wronki prison. In its reply of 12 June 1996, the Poznań Custody Centre, to which the complaint had been forwarded for investigation, informed him that his medical records had been examined. It transpired therefrom that the applicant had been regularly receiving analgesics as he had been refusing to consent to an operation in the prison hospital. It was further stated that his complaints relating to the alleged lack of diligence on the part of the prison physicians, and in particular his allegations that the medical certificates issued by them falsified his actual condition and were thus in breach of the law, were unfounded.
On an unspecified later date the applicant complained to the Ombudsman about the allegedly inadequate medical care he received in prison.
In a reply dated 21 June 1996 the Ombudsman’s office informed the applicant that his complaint had been investigated. That Office had found that the applicant’s right to medical care was secured by the prison authorities and, in particular, that the recommended operation could be carried out in a prison hospital. The applicant was refusing consent to an operation in a prison hospital and had been seeking a temporary release on medical grounds. It was stressed that in the past the applicant had twice obtained a temporary release, but he had not undergone any treatment while at liberty.
On 3 July 1996 the Poznań Regional Penitentiary Court, sitting as a single judge, dismissed the applicant’s request for temporary release. The court stated that the applicant’s condition did not necessitate treatment in a public hospital, whereas he refused to consent to a treatment in a prison hospital. The applicant did not offer any guarantee that, if released, he would indeed undergo the required treatment as during his last temporary release in 1994 he had been heavily drinking and had committed a new offence. Since the prison medical services could provide the applicant with the recommended treatment, there were no grounds militating for his release.
The applicant lodged an appeal with the Poznań Regional Court, sitting in a panel of three judges, which was dismissed on 24 July 1996. The court had before it a medical certificate of 21 June 1996 which stated that the applicant had had his right leg broken and that, as a result of this accident, he had a so-called false joint in his foot. There were no medical indications that the applicant’s condition was incompatible with his detention and that he could not be treated by the prison medical services. The court considered that it was self-evident that the applicant’s continuous refusal to be treated by the prison medical services was in fact a ruse aimed at obtaining release. His assertions that the treatment in prison would not bring about any satisfactory results were to be regarded as lacking any reasonable basis. In the light of the applicant’s persistent refusal to co-operate with the medical services, the entire responsibility for his health was his.
The court further took into consideration the fact that, when released in 1991, the applicant had failed to report to a hospital for the recommended operation and had been drinking heavily, as shown by the fact that after he had been re-arrested, he had manifested symptoms of deprivation of alcohol, typical for alcohol addicts. Afterwards he had three times obtained temporary releases, on each occasion in order for him to follow the treatment of his orthopaedic ailment, and on each occasion he had failed to do so.
On 9 January 1997 the applicant refused to undergo a medical examination at the Orthopaedic Department of Warszawa-Mokotów prison hospital.
By a letter of 7 August 1996 the Central Prison Administration replied to the applicant’s complaint that his earlier complaint had not been adequately investigated by the Poznań Custody Center, and stated that his allegations were entirely unfounded.
On 13 August 1997 the Poznań Regional Penitentiary Court refused to release the applicant, having regard to a medical certificate, stating that the treatment of the applicant’s condition could be provided by the prison medical services.
On 24 September 1997 the Poznań Regional Penitentiary Court, having considered a medical certificate of 18 September 1997, refused to release the applicant and held that he could obtain the necessary medical treatment at the hospital of Warszawa-Mokotów prison.
By a letter of 17 November 1997 the Poznań Regional Prison Administration replied to a complaint by the applicant about the allegedly inadequate medical care extended to him. It stated that the applicant, following the 1990 accident, had pains in his left foot and right leg after long walks. He also had painful spots and a so-called false joint in his left foot. An operation, which would alleviate his problems, could be carried on in the prison hospital, but the applicant refused to give his consent. In the past the applicant had been twice granted temporary release, which was later revoked in view of the applicant’s failure to follow the recommended treatment. In view of his refusal of consent for treatment, the applicant was receiving analgesics to soothe his pain. It was further stated that the applicant’s allegations that a physician of the Wronki prison was deliberately issuing untruthful medical certificates was unsubstantiated, the more so as the head physician of the prison delivered medical certificates concerning the applicant’s condition which were consistent with those impugned by the applicant.
On 17 December 1997 the Poznań Regional Penitentiary Court refused to order the applicant’s release in view of the fact that he could obtain the necessary treatment at the hospital of Warszawa-Mokotów prison.
On 11 February 1998 the Poznań Regional Penitentiary Court refused to order the applicant’s release for the same reason.
On 29 July 1998 the Poznań Regional Penitentiary Court, taking into consideration the medical certificate of 16 July 1998, found no grounds on which to order the applicant’s release.
